Case 16-14484-mdc   Doc 72   Filed 09/23/20 Entered 09/23/20 13:59:02   Desc Main
                             Document     Page 1 of 2
Case 16-14484-mdc   Doc 72   Filed 09/23/20 Entered 09/23/20 13:59:02      Desc Main
                             Document     Page 2 of 2




        September 22, 2020               /s/ LeeAne O. Huggins   No Objection - Without Prejudice
                                                                     To Any Trustee Rights or
                                                                     Remedies
